Title: From John Adams to Samuel Adams, 2 June 1786
From: Adams, John
To: Adams, Samuel


     
      Dear Sir
      Grosvenor Square June 2 1786
     
     Dr Gordon who is arrived with your Favour of the 13 of April, will probably be disappointed in his Wishes that mutual affection may be restored; as much as he is mistaken in his opinion; that this is the only means of the Prosperity of both Countries.— America will prosper whether Love or Hatred Subsists.
     It is indeed improbable that mutual affection will ever be restored, not indeed So much from Resentments of what is past, or Suspicions that Resentments exist, as from the Secret Cause of all the late Claims and Proceedings, a Jealousy of America as a Rival. This Nation Sees the United States, are the most formidable Rival they have, in the Commerce of Asia, Affrica, and Europe.
     We must be content to live with her upon Terms of Jealousy, at best.
     Men in private Life, nevertheless may, without affection, live with each other upon Terms of Honour, and Nations, amidst the most

habitual Prejudices and ancient Rivalry are known, to live together in Times of Peace, with Decorum, and mutual good Faith.
     Can We say this of Great Britain, and the United States? No not of either.
     I think We have the Worst of it.— The Peltries, with the Posts, the Pay for the Negroes and other Things they hold unjustly from Us, are of greater Value than the Articles We withold with equal Injustice from them. so that I think that Œconomy, leaving out of the Question all Considerations of Honour and Good Faith, and also of the Danger of War and Bloodshed, growing out of this imprudent Flickering, Should dictate to Us to repeal all the Laws impeding the Recovery of Debts, and all others inconsistent with the Treaty respecting the Tories. When We have done Equity we may with a good Grace, demand Equity. “Put your Ennemy in the Wrong” was a Precept of Mr Otis, but I think the Same important Truth is better expressed, by Saying “keep yourself always in the Right.” and then, whenever your Ennemy is in the Wrong you have the Advantage of him, if the Cause is to be discussed before an honest Trybunal, Such as your own Conscience, the impartial World or the Judge of all.
     Another War with G.B. would be a very Serious Thing to the U.S.— it would be Still more calamitous perhaps to her, G.B. But if She is nearly desperate and Thinks that Things cannot be much worse, We are not so. I think therefore that We should avoid it, if possible. It would turn to the Advantage of Artfull Allies, and a turbulent Ambitious Army; it might excuse those who are involved, from paying their Debts to England, and it might keep out the Tories; but it would entail upon our Posterity forever a system of Debts and Taxes, with all its concommittant Corruption of Principles and Manners, all the Avarice, Ambition Intrigue and Chicane, of the most depraved Country in Europe.
     Let Us however be prepared, as well as We can.— The Spirit which begins to appear, of encouraging Manufactures especially of all the Materials for Navigation, and Munitions of War, is very judici[ous—]
     The World is at present, calm: but a Storm may be not far off. a Cloud hangs over South America, which altho at present no bigger than a hand may soon darken the whole Horizon.— The Courts of Europe are Secretly at Work. Leagues are forming, but of what Nature and to what Ends, are not yet clear.
     I Should be unworthy of the Confidence, which you Suppose, o[ur] Country has in me, if I should encourage it. She must confide

in herself alone. She must fullfill the Treaty of Peace, or it will never be fullfilled by G.B. she must oppose Navigation Acts to Navigation Acts, or She will never have a free Commerce with any Part of the British Empire.
     My Family returns to yours assurances of Esteem & Love.
     
      John Adams
     
    